Exhibit 10(d)

 
 
THE TORO COMPANY
 
SUPPLEMENTAL BENEFIT PLAN
 


 


 


 


 


 


 


 


 


 


 
Amended and Restated Effective January 1, 2009

 


 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 
Page                      
I. DEFINITIONS
1
II. ELIGIBILITY AND PARTICIPATION
5
III. SUPPLEMENTAL ACCOUNT
6
3.1 Establishment of Account
6
3.2 Credits to Article III Account
6
3.3 Earnings on Amounts Credited
6
IV. SUPPLEMENTAL RETIREMENT BENEFIT
6
4.1 Benefit Eligibility
6
4.2 Calculation of the Benefit
7
4.3 Effect of Pension Plan Termination
7
V. SUPPLEMENTAL SURVIVING SPOUSE BENEFIT
7
5.1 Eligibility for Surviving Spouse Benefit
7
5.2 Calculation of the Benefit
8
5.3 Effect of Pension Plan Termination
8
VI. DISTRIBUTIONS
9
6.1 Distribution of Article III Accounts
9
6.2 Election of Distribution Method for Article III Accounts
9
6.3 Death Prior to Completion of Distributions for Article III Accounts
9
6.4 Distribution of Article IV Accounts
10
6.5 Election of Distribution Method for Article IV Accounts
10
6.6 Death Before Termination of Employment for Article IV Accounts
10
6.7 Limitation on Election of Distribution Method
11
6.8 Payments to Specified Employees
11
6.9 Unforeseeable Emergencies
11
6.10 Disability
12
VII. ADMINISTRATION OF THE PLAN
12
7.1 Company Authority
12
7.2 Reliance
12
7.3 Individual Statements
12
7.4 Claims
12
VIII. AMENDMENT OR TERMINATION
14
IX. GENERAL PROVISIONS
15
9.1 The Trust
15
9.2 No Alienation
15
9.3 Unfunded Plan
15
9.4 No Guaranty
16
9.5 No Right of Employment
16
9.6 Incompetency
16
9.7 Corporate Changes
16
9.8 Addresses
16
9.9 Limitations on Liability
17
9.10 Transfers to the Trust
17
9.11 Inspection
17
9.12 Withholding
17
9.13 Singular and Plural
17
9.14 Severability
18
9.15 Unsecured General Creditor
18
9.16 Discharge of Obligations
18
9.17 Governing Law
18
9.18 Successors
18
9.19 Court Order
18
9.20 No Assurance of Tax Consequences
19
9.21 Code Section 409A
19

 



 
 
 

--------------------------------------------------------------------------------

 



 
THE TORO COMPANY
 
SUPPLEMENTAL BENEFIT PLAN
 
Amended and Restated Effective January 1, 2009
 
The Toro Company hereby amends and restates its Supplemental Benefit Plan
originally effective as of August 1, 1989.  This amendment and restatement is
effective for all amounts deferred on or after January 1, 2005 that remain
unpaid as of January 1, 2009.  All grandfathered amounts earned and vested as of
December 31, 2004 shall continue to be governed by the 2004 Plan document in
accordance with then applicable IRS guidance.  All amounts earned or vested from
January 1, 2005 through December 31, 2008 shall continue to be governed by this
amendment and restatement, as modified by the operations of the Plan during such
period in accordance with Code Section 409A and then applicable IRS guidance
(including transition relief).  The Plan is maintained by the Company for the
purpose of providing benefits for a select group of management or highly
compensated employees, in excess of the limitations on benefits and
contributions imposed by Sections 401(a)(17) and 415 of the Code.  The Plan is
unfunded for purposes of Title I of ERISA.
 
I.           DEFINITIONS
 
When used in the Plan, the following terms have the meanings indicated unless a
different meaning is plainly required by the context.
 
"2004 Plan" means the terms of the Plan in place as of December 31, 2004.
 
"Actuarial Equivalent" means, prior to January 1, 2006, calculations based upon
7% interest and the 1971 Group Annuity Table male rates.  On or after January 1,
2006, it means the calculations based upon 6% interest and the "applicable
mortality table" prescribed by the Secretary of the Treasury in accordance with
Section 417(e)(3) of the Code and regulations and rulings issued thereunder
(which on or after December 31, 2002 is based on the table in Revenue Ruling
2001-62).  However, when determining an Actuarial Equivalent benefit under the
Plan, that benefit shall not be less than an amount determined when the
assumptions stated in the first sentence of this definition are applied with
respect to a Participant's benefit accumulated through December 31, 2006.
 
"Beneficiary" means the person or persons selected by the Participant to receive
benefits under the Plan in the event of the Participant's death.
 
"Board" means the Board of Directors of the Toro Company.
 
"Change of Control" means:
 
(a)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of
beneficial ownership

 
 
1

--------------------------------------------------------------------------------

 

 
(within the meaning of Rule 13d-3 under the Exchange Act) of 15% or more of
either (i) the then-outstanding shares of Common Stock of the Company (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (w) any acquisition
directly from the Company, (x) any acquisition by the Company, (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(z) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii) and (iii) of subsection (c) of this definition; or
 
(b)            Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
 
(c)           Consummation of a reorganization, merger or consolidation of the
Company or sale or other disposition of all or substantially all of the assets
of the Company or the acquisition by the Company of assets or stock of another
entity (a "Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such

  
 
2

--------------------------------------------------------------------------------

 

 
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
 
(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Committee" means the Compensation and Human Resources Committee of the Board or
any successor committee and its delegates with respect to the Plan.
 
"Common Stock" means the Company's common stock, par value $1.00 per share, and
related preferred share purchase rights.
 
"Company" means The Toro Company, a Delaware corporation.  Except as used in
Articles VII and VIII, "Company" also includes any Participating Subsidiary.
 
"Compensation" means all amounts received by a Participant from the Company that
are subject to federal income tax withholding: provided that (a) Compensation
shall not include any amount received by an employee on account of the grant or
exercise of an option to purchase Common Stock of the Company, and
(b) Compensation shall include an amount equal to any reductions in a
Participant's gross income as a result of salary reductions under Section 125,
132(f)(4) or 402(e)(3) of the Code.  Compensation shall include only amounts
paid or deferred in connection with the Company's annual base salary and the
annual cash incentive plans.
 
"Disability" means the Participant is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12  months; (b) receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Company employees because of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; (c) determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board; or (d) determined to be disabled in
accordance with the Company's Long Term Disability Plan, provided that such
plan's definition complies with Treasury Regulation Section 1.409A-3(i)(4).
 
"Distribution Election Form" means a form provided by the Company through which
a Participant makes the distribution elections provided for in Articles III, IV,
V and VI.
 
"Early Retirement Date" means the first day of any month before the
Participant's Normal Retirement Date that is on or after the date on which the
Participant has attained 55 years of age, completed 10 years of credited service
under the Pension Plan, incurred a

  
 
3

--------------------------------------------------------------------------------

 

 
termination of employment and elected to receive an early retirement benefit
under the Pension Plan.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"IRS" means the Internal Revenue Service.
 
"Normal Retirement Age" has the meaning set forth in the Pension Plan as of
December 31, 2008.
 
"Participant" means any employee of the Company or a Participating Subsidiary
who meets the conditions described in Article II of the Plan.
 
"Participating Subsidiary" means a Subsidiary of the Company to which the Plan
has been extended by action of the Board or by action of the Committee, if the
Board of Directors has authorized the Committee to so act.
 
"Pension Plan" means The Toro Company Retirement Plan for Office and Hourly
Employees or any successor or replacement plan.
 
"Plan" means the Supplemental Benefit Plan, as amended.
 
"Plan Year" means the calendar year.
 
"Retirement Plan" means The Toro Company Investment, Savings and Employee Stock
Ownership Plan or any successor or replacement plan.
 
"Specified Employee" means a Participant who, as of the date of the
Participant's termination of employment for any reason and unless the Company
has designated otherwise, is an elected officer of the Company.  If a
Participant is an elected officer as of December 31, the Participant shall be
treated as a Specified Employee for the entire 12-month period beginning on the
next following April 1.
 
"Stable Return Fund Measure" means the earnings rate paid or credited from time
to time on assets held in the Stable Return Fund under the Retirement Plan.
 
"Subsidiary" means any corporation that is a component member of the controlled
group of corporations of which the Company is the common parent.  Controlled
group shall be determined by reference to Section 1563 of the Code but shall
include any corporation described in Section 1563(b) (2) thereof.
 
"Surviving Spouse" means a person who is married to a Participant at the date of
the Participant's death and for at least one year prior thereto.

 
4

--------------------------------------------------------------------------------

 

 
"Trust" means the trust established or maintained by the Company that is used in
connection with the Plan to assist the Company in meeting its obligations under
the Plan.
 
"Trustee" means the corporation or individual selected by the Company to serve
as trustee for the Trust.
 
"Unforeseeable Emergency"  means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant's
spouse, the Participant's Beneficiary or the Participant's dependent (as defined
in Code Section 152, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)); loss of the Participant's property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  For example, (a) imminent foreclosure of
or eviction from the Participant's primary residence may constitute an
Unforeseeable Emergency; (b) the need to pay for medical expenses, including
nonrefundable deductibles, as well as for the costs of prescription drug
medications, may constitute an Unforeseeable Emergency; (c) the need to pay for
the funeral expenses of a spouse, a Beneficiary or a dependent (as defined in
Code Section 152, without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B))
may also constitute an Unforeseeable Emergency; and (d) the purchase of a home
and the payment of college tuition are not Unforeseeable Emergencies.
 
II.           ELIGIBILITY AND PARTICIPATION
 
An employee who satisfies the conditions of this Article II and whose benefits
under the Pension Plan or the Retirement Plan are or will be reduced because of
the limitations on contributions and benefits imposed by Section 401(a)(17) or
415 of the Code shall be a Participant in the Plan.
 
A Participant in the Plan must be an employee of the Company or of a
Participating Subsidiary receiving annual Compensation at a rate equal to or
greater than the limitation established pursuant to Section 401(a)(17) of the
Code, as such amount may be adjusted from time to time by the Secretary of the
Treasury ($230,000 for 2008).
 
Once an employee becomes a Participant, the Participant's account under the Plan
will remain in effect until distributed as provided herein, even if for any
subsequent Plan Year or portion thereof the employee is ineligible to be a
Participant or ceases to be a Participant for any other reason.

 
5

--------------------------------------------------------------------------------

 
 
 
III.           SUPPLEMENTAL ACCOUNT
 
 
3.1
Establishment of Account

 
The Company shall establish and maintain an Article III account for each
Participant and shall credit such account for each Plan Year with an amount
equal to the amount described in Section 3.2.
 
 
3.2
Credits to Article III Account

 
The amount credited to a Participant's Article III account for each Plan Year or
portion thereof during which the employee is a Participant shall equal the
difference between:
 
(a)           the aggregate amount of contributions and forfeitures that would
have been allocated or reallocated to the Participant under the Retirement Plan,
based on the Participant's Compensation, and without regard to the limitations
imposed by Sections 401(a)(l7) or 415 of the Code, and
 
(b)           the aggregate amount of contributions and forfeitures actually
allocated or reallocated to the Participant under the Retirement Plan plus any
credits made under any nonqualified deferred compensation plan maintained by the
Company (other than the Plan) to replace amounts that would have been credited
under the Retirement Plan had the Participant not deferred Compensation under
such nonqualified plans.
 
Amounts credited to a Participant's Article III account for any Plan Year shall
be credited as of the end of such Plan Year.
 
 
3.3
Earnings on Amounts Credited

 
Amounts credited to a Participant's Article III Account shall be credited with
earnings at a rate and in a manner authorized by the Committee from time to
time; provided that the earnings rate for all Participants shall be based on a
Participant's selection from any fund made available by the Committee from time
to time.  Earnings shall be credited as of the end of each business day that the
Committee authorizes the Plan's recordkeeping system to determine the value of
gains and losses.  Notwithstanding the foregoing, for Participants who did not
make a one-time election as of October 31, 2006 to allocate all funds in all
accounts, past and future, so that earnings are based on the rate of return from
one or more of the funds provided above, the earnings shall be determined based
on the Stable Return Fund Measure.
 
IV.           SUPPLEMENTAL RETIREMENT BENEFIT
 
 
4.1
Benefit Eligibility

 
Subject to Section 6.8, a supplemental retirement benefit shall be payable to a
Participant under this Article IV commencing on the Participant's Normal
Retirement Age.

 
6

--------------------------------------------------------------------------------

 

 
The amount of that benefit, which shall not be less than zero, shall equal the
difference between:
 
(a)           the amount that the Participant would have been entitled to
receive under the Pension Plan if such amount was determined (for each Plan Year
or portion thereof in which the individual was a Participant) without regard to
the limitations on benefits imposed by Section 401(a)(17) or 415 of the Code on
the Pension Plan, reduced by the Defined Contribution Plan Offset, as defined in
the Pension Plan, but including as an additional part of such Defined
Contribution Plan Offset the sum of (i) amounts credited to the Participant
under Article III of the Plan (including interest and other credits thereto) and
(ii) amounts credited to the Participant under any other nonqualified deferred
compensation plan maintained by the Company to replace amounts that would have
been credited under such qualified plans had the Participant not deferred
compensation under such a nonqualified deferred compensation plan; provided,
however, that the determination of the amount that the Participant would have
been entitled to receive under the Pension Plan shall be made without regard to
any compensation paid or accrued in connection with the Company's stock option,
performance share and other stock-based compensation plans or agreements, and
 
(b)           the amount of the benefit actually payable to the Participant
under the Pension Plan.
 
 
4.2
Calculation of the Benefit

 
(a)           The amount described in Section 4.1 will be computed as of the
date of the Participant's retirement or termination of employment with the
Company, in the form of a straight life annuity payable monthly over the
lifetime of the Participant commencing on the Participant's Normal Retirement
Date.
 
(b)           If the benefit under this Article IV is payable in any form other
than a straight life annuity over the lifetime of the Participant, or if it
commences at any time other than the Participant's Normal Retirement Date, the
amount of the benefit shall be the Actuarial Equivalent of the benefit described
in Section 4.2(a).
 
 
4.3
Effect of Pension Plan Termination

 
If the Pension Plan is terminated by the Company, the benefit payable to a
Participant under this Article IV, if any, shall be determined as of the
termination date of the Pension Plan and no other benefit shall be provided
under this Article IV.
 
V.           SUPPLEMENTAL SURVIVING SPOUSE BENEFIT
 
 
5.1
Eligibility for Surviving Spouse Benefit

 
If a Participant dies prior to commencement of payment of the Participant's
benefit under the Pension Plan under circumstances in which a Pre-Retirement
Death Benefit is

 
7

--------------------------------------------------------------------------------

 

 
payable to the Participant's Surviving Spouse under the Pension Plan, then a
supplemental benefit shall be payable to the Surviving Spouse under the
Plan.  The benefit shall be an amount, not less than zero, equal to the
difference between:
 
(a)           the monthly amount of the benefit under the Pension Plan and any
other qualified defined benefit plans maintained by the Company to which the
Surviving Spouse would have been entitled under such plan or plans if such
benefit were computed without regard to the limitations on benefits imposed by
Sections 401(a)(17) or 415 of the Code, reduced by the Defined Contribution Plan
Offset, as defined in the Pension Plan, but including as an additional part of
such Defined Contribution Plan Offset the sum of (i) amounts credited to the
Participant under Article III of the Plan (including interest and other credits
thereto) and (ii) amounts credited to the Participant under any other
nonqualified deferred compensation plan maintained by the Company to replace
amounts that would have been credited under such qualified plans had the
Participant not deferred compensation under such a nonqualified deferred
compensation plan; provided, however, that the determination of the amount that
the Participant would have been entitled to receive under the Pension Plan shall
be made without regard to any compensation paid or accrued in connection with
the Company's stock option, performance share and other stock-based compensation
plans or agreements, and
 
(b)           the monthly amount of the benefit actually payable to the
Surviving Spouse under the Pension Plan.
 
 
5.2
Calculation of the Benefit

 
A benefit payable under this Article V shall be payable over the lifetime of the
Surviving Spouse in monthly installments commencing (a) on the Participant's
Early Retirement Date if the Participant dies before such date, or (b) on the
first day of the month following the Participant's death if the Participant dies
on or after the Participant's Early Retirement Date.  A Participant may elect on
the Participant's initial Distribution Election Form to have the Actuarial
Equivalent of the benefit described herein paid in a lump sum.  If the lump-sum
option is elected, it shall be paid on the first day of the month following the
month in which the Participant dies, or as soon thereafter as is
administratively feasible (but in no event later than the end of the calendar
year in which the Participant died).  A Participant may change the form of
payment in the manner described in Section 6.5(b).
 
 
5.3
Effect of Pension Plan Termination

 
If the Pension Plan is terminated by the Company, the benefit payable to a
Surviving Spouse under this Article V, if any, shall be determined as of the
termination date of the Pension Plan and no other benefit shall be provided
under this Article V.

 
8

--------------------------------------------------------------------------------

 

 
VI.           DISTRIBUTIONS
 
 
6.1
Distribution of Article III Accounts

 
Subject to Section 6.8, all amounts credited to a Participant's account in
accordance with Article III, including gains or losses, shall be distributed to
or with respect to a Participant immediately following the Participant's
termination of employment with the Company for any reason including
death.  Available methods of distribution are (i) approximately equal annual,
quarterly or monthly installment payments over a period not to exceed ten years
or (ii) a single lump-sum distribution.
 
 
6.2
Election of Distribution Method for Article III Accounts

 
(a)           Each Participant shall elect on a Distribution Election Form the
method of distribution of the Participant's Article III account.  The
Distribution Election Form must be submitted to the Committee within 30 days
after the date an individual becomes eligible to participate in the Plan.  The
election shall become effective and irrevocable upon its receipt by the
Committee.  If no election has been made by the required time, the Participant
shall be deemed to have elected to receive the amounts credited to the
Participant's Article III account in a lump-sum payment.  Any change in this
default election must be made in accordance with Section 6.2(b).  This Section
6.2(a) shall not apply to any individual who, though newly eligible to
participate in the Plan, was previously eligible to participate in the Plan and
for whom an Article III account is currently maintained.  For such an
individual, the prior Distribution Election Form shall remain in effect unless
the Participant changes the election in accordance with Section 6.2(b).
 
(b)           Subject to Section 6.7, a Participant may change the Participant's
election at any time subject to the following: (i) any change shall not take
effect until at least 12 months after the date on which the election change is
made, and (ii) in the case of an election change relating to payments other than
on account of an Unforeseeable Emergency, death or Disability of the
Participant, the payment shall be deferred for a period of not less than five
years from the date such payment would otherwise have been paid (or in the case
of installment or annuity payments, five years from the date the first amount
would otherwise have been paid).  No change in election will be effective if
made after the Participant's employment with the Company is terminated for any
reason.
 
 
6.3
Death Prior to Completion of Distributions for Article III Accounts

 
If a Participant dies before the full amount of the Participant's Article III
account has been distributed, any remaining amounts shall be distributed to the
Participant's Beneficiary by a method designated by the Participant in the
Participant's Distribution Election Form.  If a Participant has not designated a
Beneficiary or method of distribution, or if no designated Beneficiary is living
on the date of distribution, such amounts shall be distributed to the
Participant's Beneficiary under the Retirement Plan in a lump-sum distribution
as soon as

 
9

--------------------------------------------------------------------------------

 

 
administratively feasible following the Participant's death (but in no event
later than the end of the calendar year in which the Participant died).
 
 
6.4
Distribution of Article IV Accounts

 
All amounts credited to a Participant's account in accordance with Article IV of
the Plan, including gains and losses, shall be distributed to or with respect to
a Participant in accordance with Article IV and this Article VI.  Available
methods of distribution are (i) approximately equal annual, quarterly or monthly
installment payments over a period not to exceed ten years or (ii) a single
lump-sum distribution.
 
 
6.5
Election of Distribution Method for Article IV Accounts

 
(a)           Each Participant shall elect on a Distribution Election Form the
method of distribution of the Participant's Article IV benefit.  The
Distribution Election Form must be submitted to the Committee within 30 days
after the date an individual becomes eligible to participate in the Plan.  The
election shall become effective and irrevocable upon its receipt by the
Company.  If no election has been made by the required time, the Participant
shall be deemed to have elected to receive the benefit described in Article IV
in the form of a life annuity payable monthly over the life of the
Participant.  Any change in this default election must be made in accordance
with Section 6.5 (b), below.  This Section 6.5(a) shall not apply to any
individual who, though newly eligible to participate in the Plan, was previously
eligible to participate in the Plan and for whom an Article IV account is
currently maintained.  For such an individual, the prior Distribution Election
Form shall remain in effect unless the Participant changes the Participant's
election in accordance with Section 6.5(b).
 
(b)           Subject to Section 6.7, a Participant may change the Participant's
election at any time subject to the following: (i) any change shall not take
effect until at least 12 months after the date on which the election change is
made, and (ii) in the case of an election change relating to payments other than
on account of an Unforeseeable Emergency, death or Disability of the
Participant, the payment shall be deferred for a period of not less than five
years from the date such payment would otherwise have been paid (or in the case
of installment or annuity payments, five years from the date the first amount
would otherwise have been paid).  No change in election will be effective if
made after the Participant's employment with the Company is terminated for any
reason.
 
 
6.6
Death Before Termination of Employment for Article IV Accounts

 
If a Participant dies before termination of employment or retirement from the
Company, no benefit is payable under Article IV but a benefit may be payable
under Article V if and to the extent that the conditions of Article V are
satisfied.

 
10

--------------------------------------------------------------------------------

 

 
6.7         Limitation on Election of Distribution Method
 
A Participant may change the Participant's election of distribution method only
one time after making an initial election with respect to distribution of any
accounts under the Plan.
 
 
6.8
Payments to Specified Employees

 
In the case of a Participant who is a Specified Employee as of the date of the
Participant's termination from employment, all payments under Articles III and
IV and this Article VI to which the Participant is otherwise entitled due to a
termination of employment shall be delayed by six months (or if earlier than the
end of the six-month period, the date of death of the Specified Employee) as
required under Treasury Regulation Section 1.409A-3(i)(2).  With respect to any
payments hereunder that are subject to Code Section 409A and that are payable on
account of a termination of employment, the determination of whether the
Participant has had a termination of employment shall be made in accordance with
Code Section 409A and its requirements for a separation from service.
 
 
6.9
Unforeseeable Emergencies

 
(a)           In the event a Participant incurs an Unforeseeable Emergency as
determined by the Committee based on the relevant facts and circumstances, the
Participant may make a written request to the Committee for a hardship
withdrawal from the Participant's account established under Article III.  Upon
receiving such a request, the Committee (i) shall cancel a Participant's
deferrals under the Plan for the remainder of the Plan Year, and (ii) may make a
distribution from the Participant's Article III Account.  Withdrawals of amounts
because of an Unforeseeable Emergency are only permitted to the extent
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any federal, state, local or foreign income taxes or penalties
reasonably anticipated to result from the distribution).  A distribution on
account of an Unforeseeable Emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant's assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under the Plan.
 
(b)           Notwithstanding the foregoing, in the event that a Participant has
received a hardship distribution from any defined contribution plan with a
401(k) cash or deferred arrangement maintained by the Company, regardless of
whether the Participant has requested a distribution as a result of an
Unforeseeable Emergency under the Plan, the Participant's deferrals under the
Plan shall be cancelled through the end of the current Plan Year, or the end of
the subsequent Plan Year if the six-month period under Treasury Regulation
Section 1.401(k)-1(d)(3)(iv)(E)(2) does not end in the current Plan Year.

 
11

--------------------------------------------------------------------------------

 

 
6.10        Disability
 
(a)           A Participant who becomes Disabled shall receive a distribution of
the accrued benefits in the Participant's account under Article IV.  The maximum
amount payable due to Disability shall be determined as provided in Section 4.2.
 
(b)           In the event of a Participant's Disability, the Participant's
deferrals shall be cancelled for the remainder of the Plan Year.
 
VII.           ADMINISTRATION OF THE PLAN
 
 
7.1
Company Authority

 
The Plan shall be administered by the Company, which shall have the authority,
duty and power to interpret and construe the provisions of the Plan in its sole
discretion.  The Company shall have the duty and responsibility of maintaining
records, making the requisite calculations and disbursing the payments
hereunder.  The Company's interpretations, determinations, regulations and
calculations shall be final and binding on all persons and parties concerned.
 
 
7.2
Reliance

 
The Company shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan.
 
 
7.3
Individual Statements

 
The Company or its service provider shall furnish individual statements of
accrued benefits to each Participant or current Beneficiary or Surviving Spouse
at least annually, in such form as determined by the Company.
 
 
7.4
Claims

 
The employee benefit plan procedures in this Section 7.4 are intended to comply
with Section 503 of ERISA and Section 2560.503-1 of the Department of Labor
Regulations and pertain to claims by Participants and Beneficiaries
("claimants") for Plan benefits, consideration of such claims and review of
claim denials.  For purposes of these procedures, a "claim" is a request for a
benefit by a Participant or Beneficiary under the Plan.  A claim is filed when
the requirements of these procedures have been met.
 
(a)           If a claim is wholly or partially denied, notice of the decision,
meeting the requirements of Section 7.4(b), shall be furnished to the claimant
within a reasonable period of time after receipt of the claim by the
Company.  If notice of the denial of a claim is not furnished in accordance with
this Section 7.4(a) within a reasonable period of time, the claim

 
12

--------------------------------------------------------------------------------

 

 
shall be deemed denied and the claimant shall be permitted to proceed to the
review stage described in Section 7.4(c) of these procedures.  For purposes of
this Section 7.4(a), the period of time for notification to the claimant will
not exceed 90 days (45 days for Disability claims) after receipt of the claim by
the Company, unless special circumstances require an extension of time for
processing the claim.  If such an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period (45 days for Disability claims).  In no
event shall such extension exceed a period of 90 days (30 days for Disability
claims) from the end of such initial period.  The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Company expects to render the final decision (see the paragraph
below for the contents of the extension notice with respect to Disability
claims).
 
In addition, with respect to Disability claims, if, prior to the end of the
first 30-day extension period, the Company determines that, due to matters
beyond the control of the Plan, a decision cannot be rendered within that
extension period, the period for making the determination may be extended for up
to an additional 30 days, provided that the Company notifies the claimant, prior
to the expiration of the first 30-day extension period, of the circumstances
requiring the extension and the date as of which the Plan expects to render a
decision.  Both notices of extension shall specifically explain the standards on
which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve those
issues, and the claimant shall be afforded at least 45 days within which to
provide the specified information.
 
(b)           The Company shall provide to every claimant who is denied a claim
for benefits written notice setting forth in a manner calculated to be
understood by the claimant:
 
 
(i)
 
the specific reason or reasons for the denial;

 
 
(ii)
 
specific reference to pertinent provisions of the Plan on which the denial is
based;

 
 
(iii)
 
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

 
 
(iv)
 
appropriate information as to the steps to be taken if the Participant or
Beneficiary wishes to submit a claim for review; and

 
 
(v)
 
in the case of an adverse benefit determination regarding Disability benefits,
if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination, either a copy of the specific rule,
guideline, protocol or other similar criterion or a statement that such rule,
guideline, protocol or other similar criterion was relied upon in making the
adverse determination and that


 
13

--------------------------------------------------------------------------------

 

 
 
a copy of such rule, guideline, protocol or other criterion will be provided
free of charge to the claimant upon request.

 
(c)           If a claim is denied in whole or in part and if the claimant is
dissatisfied with the disposition of the claim, the claimant or the claimant's
duly authorized representative shall have a reasonable opportunity to appeal the
denied claim to the Company or to a person designated by the Company, and shall
have a full and fair review of the claim and its denial.  Under this review
procedure, a claimant or the claimant's duly authorized representative may:
 
 
(i)
 
request a review upon written application to the Company;

 
 
(ii)
 
review pertinent documents; and

 
 
(iii)
 
submit issues and comments in writing.

 
A claimant must file such a request for review of a denied claim within a
reasonable period of time, not to exceed 60 days (180 days for Disability
claims) after receipt by the claimant of written notification of denial of a
claim.
 
(d)           A decision by the Company shall be made promptly and shall not
ordinarily be made later than 60 days (45 days for Disability claims) after the
receipt by the Company of a request for review, unless special circumstances
(such as the need to hold a hearing) require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days (90 days for Disability claims) after receipt of a
request for review.  If an extension of time for review is required because of
special circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension.  The decision on review
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, as well as specific
references to the pertinent provisions of the Plan on which the decision is
based.  The decision on review shall be furnished to the claimant within the
period of time described in this subsection (d).  If the decision on review is
not furnished within such time, the claim shall be deemed denied on review.
 
VIII.                      AMENDMENT OR TERMINATION
 
The Company reserves the power to amend or terminate the Plan at any time by
action of the Committee, ratified by the Board.
 
No amendment or termination of the Plan shall directly or indirectly reduce the
balance of any account described in Article III as of the effective date of such
amendment or termination.  Upon termination of the Plan, distribution of amounts
credited to such account shall be made to the Participant or the Participant's
Beneficiary in accordance with Article VI.  No additional credits or
contributions will be made to any account under the Plan after termination of
the Plan, but gains or losses will continue to be credited to the Participant's

 
14

--------------------------------------------------------------------------------

 

 
account under the Plan until all benefits are distributed to the Participant or
the Participant's Beneficiary.
 
No amendment or termination of the Plan shall directly or indirectly deprive any
current or former Participant or Surviving Spouse of all or any portion of any
benefit under Article IV or Article V of the Plan, payment of which has
commenced prior to the effective date of such amendment or termination or which
would be payable if the Participant terminated employment for any reason,
including death, on such effective date.
 
Any acceleration of the time and form of payment as a result of the termination
of the Plan shall be in accordance with Treasury Regulation Section
1.409A-3(j)(4)(ix).
 
IX.           GENERAL PROVISIONS
 
 
9.1
The Trust
 

 
The Company has established a Trust that may be used to pay benefits arising
under the Plan and costs, charges and expenses relating thereto.  To the extent
that the funds held in the Trust are insufficient to pay such benefits, costs,
charges and expenses, the Company shall pay them.
 
 
9.2
No Alienation
 

 
Except as the Committee determines is required by law or order of a court of
competent jurisdiction, neither the benefits payable hereunder nor the right to
receive future benefits under the Plan may be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered or subjected to any charge or legal
process, and no interest or right to receive a benefit may be taken, either
voluntarily or involuntarily, for the satisfaction of the debts of, or other
obligations or claims against, any person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.
 
 
9.3
Unfunded Plan

 
The Plan at all times shall be considered entirely unfunded both for tax
purposes and for purposes of Title I of ERISA.  Funds invested under the Plan,
including amounts held in the Trust, shall continue for all purposes to be part
of the general assets of the Company and available to the general creditors of
the Company in the event of the Company's bankruptcy (when the Company is
involved in a pending proceeding under the Federal Bankruptcy Code) or
insolvency (when the Company is unable to pay its debts as they mature).  In the
event of the Company's bankruptcy or insolvency, the Board and the Company's
Chief Executive Officer are required to notify the Trustee and each Participant
in writing of such an occurrence within three business days following the
Company's becoming aware thereof.  No Participant, Surviving Spouse or any other
person shall have any interest in any particular assets of the Company by reason
of the right to receive a benefit under the Plan, and to the extent the
Participant, Surviving Spouse or any other person acquires a right to receive

 
15

--------------------------------------------------------------------------------

 

 
benefits under the Plan, such right shall be no greater than the right of any
general unsecured creditor of the Company.  The Plan constitutes a mere promise
by the Company to make payments to the Participants, Surviving Spouses or
Beneficiaries in the future.
 
 
9.4
No Guaranty

 
Nothing contained in the Plan shall constitute a guaranty by the Company or any
other person or entity that any funds in the Trust or the assets of the Company
will be sufficient to pay any benefit hereunder.
 
 
9.5
No Right of Employment
 

 
No Participant or Surviving Spouse shall have any right to a benefit under the
Plan except in accordance with the terms of the Plan.  Establishment of the Plan
shall not be construed to give any Participant the right to be retained in the
service of the Company.
 
 
9.6
Incompetency

 
If any person entitled to a benefit payment under the Plan is declared
incompetent and a conservator or other person legally charged with the care of
such person or the estate of such person is appointed, any benefits under the
Plan to which such person is entitled shall be paid to such conservator or other
person.  Except as provided above, when the Company determines that such person
is unable to manage such person's financial affairs, the Company may provide for
such payment or any part thereof to be made to any other person or institution
then contributing toward or providing for the care and maintenance of such
person.  Any such payment shall be a payment for the account of such person and
a complete discharge of any liability of the Company and the Plan therefor.
 
 
9.7
Corporate Changes

 
The Plan shall not be automatically terminated by a transfer or sale of assets
of the Company or by the merger or consolidation of the Company into or with any
other corporation or other entity, but the Plan shall be continued after such
sale, merger or consolidation only if and to the extent that the transferee,
purchaser or successor entity agrees to continue the Plan.  In the event that
the Plan is not continued by the transferee, purchaser or successor entity, then
the Plan shall terminate subject to the provisions of Article VIII.
 
 
9.8
Addresses

 
Each Participant shall keep the Company informed of the Participant's current
address and the current address of the Participant's spouse or designated
Beneficiary.  The Company shall not be obligated to search for any person.

 
16

--------------------------------------------------------------------------------

 

 
9.9          Limitations on Liability
 
Notwithstanding any of the preceding provisions of the Plan, neither the Company
nor any individual acting as an employee or agent of the Company shall be liable
to any Participant, former Participant, Surviving Spouse, or any other person
for any claim, loss, liability or expense incurred in connection with the Plan,
unless attributable to fraud or willful misconduct on the part of the Company or
any such employee or agent of the Company.
 
 
9.10
Transfers to the Trust

 
On the occurrence of a Change of Control, the Company shall transfer cash or
property to the Trust in an amount equal to the present value of all accumulated
or accrued benefits then payable to or on behalf the Participant or Participants
under the Plan, plus any applicable fees.  The Company may also transfer cash or
property to the Trust in an amount equal to the present value of all accumulated
or accrued benefits then payable under the Plan at any time in the sole
discretion of the Company.  If a transfer of cash or property occurs, the
amounts transferred with respect to the benefits payable under Articles IV and V
shall be, for each Participant, Beneficiary or Surviving Spouse, the Actuarial
Equivalent of the benefits payable to or on behalf of each such individual under
Articles IV and V.  Thereafter, the Company shall, for each Plan Year, transfer
cash or property no later than 30 days after the end of the Plan Year in which
the initial transfer occurs, and thereafter on each anniversary thereof, to the
Trust for the benefit of each affected individual in an amount equal to the
additional benefit accrued under the terms of the Plan during and in relation to
the most recent Plan Year then ended.  In the event of a transfer, the accounts
of the Participants, established pursuant to Article III shall be credited with
interest or earnings and losses in accordance with Section 3.3.
 
 
9.11
Inspection

 
Each Participant shall receive a copy of the Plan, and the Company will make
available for inspection by any Participant or Beneficiary a copy of any rules
and regulations that are used by the Company in administering the Plan.
 
 
9.12
Withholding

 
Any amounts payable pursuant to the Plan may be reduced by the amount of any
federal, state or local taxes required by law to be withheld with respect to
such payments and by any amount owed by the Participant to the Company.
 
 
9.13
Singular and Plural

 
Except when otherwise required by the context, any singular terminology shall
include the plural.

 
17

--------------------------------------------------------------------------------

 

 
9.14        Severability
 
If a provision of the Plan shall be held to be illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of the Plan and
the Plan shall be construed and enforced as if the illegal or invalid provision
had not been included.
 
 
9.15
Unsecured General Creditor

 
Participants, Surviving Spouses, Beneficiaries and their heirs, successors and
assigns shall have no legal or equitable rights, interests or claims in any
property or assets of the Company or of the Trust.  For purposes of the payment
of benefits under the Plan, any and all of the Company's assets including any
assets of the Trust shall be, and remain until paid, the general, unpledged,
unrestricted assets of the Company.  The Company's obligation under the Plan
shall consist solely of an unfunded and unsecured promise to pay money in the
future.
 
 
9.16
Discharge of Obligations

 
The payment of benefits under the Plan to a Beneficiary or a Surviving Spouse
shall fully and completely discharge the Company and the Committee from all
further obligations under the Plan with respect to the Participant and any
Beneficiary.
 
 
9.17
Governing Law

 
To the extent that it is not governed by United States federal law, the Plan
shall be construed, administered and governed in all respects under and by the
applicable laws of the State of Delaware, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of the Plan to the substantive law of another jurisdiction.
 
 
9.18
Successors

 
The provisions of the Plan shall bind and inure to the benefit of the Company
and the Company's successors and assigns, the Participant, and the Participant's
Surviving Spouse and designated Beneficiaries.
 
 
9.19
Court Order

 
Notwithstanding Section 9.2, the Committee is authorized to make any payments
directed by a qualified domestic relations order (as defined in Code Section
414(p)(1)(B)).  If a court determines that a spouse or former spouse of a
Participant has an interest in the Participant's benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant's benefits under the Plan to that spouse or former spouse.

 
18

--------------------------------------------------------------------------------

 

 
9.20        No Assurance of Tax Consequences
 
Neither the Company nor the Board nor any other person guarantees or assures a
Participant, Surviving Spouse or Beneficiary of any particular federal or state
income tax, payroll tax or other tax consequence of participation in the
Plan.  A Participant should consult with professional tax advisors regarding all
questions related to the tax consequences of participation.
 
 
9.21
Code Section 409A

 
The Plan document is intended to comply with the requirements of Code Section
409A (including accompanying regulations and current IRS guidance) and conform
to the current operation of the Plan.  The terms of the Plan shall be
interpreted, operated and administered in a manner consistent with this
intention to the extent the Committee deems necessary to comply with Code
Section 409A and any official guidance issued thereunder.
 
* * * * *

 
19

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, an authorized officer of the Company has signed this
document on the 21st day of July, 2008, to be effective January 1, 2009.
 


 
THE TORO COMPANY
 


 


 


 
By:          Michael J.
Hoffman                                                       
 
Its:          Chairman, President and CEO
 



